1. Plaintiff was buying the car on time. His cross-examination was very vigorous. He was asked if he did not use the car in bootlegging business; this he denied, and it was intimated that he had no other source of revenue. On redirect-examination he was permitted to testify that he was injured during his service in the late war and was drawing $80 a month from the government. In view of the cross-examination and the insinuations injected in the case, this was not error.
2. Plaintiff testified that he paid $1,375 for the car, and that it was worth between $1,100 and $1,200 when destroyed. He was competent to testify to its value. Printz v. People,42 Mich. 144 (36 Am. Rep. 437). It cannot be said there was no evidence of value to go to the jury.
3. Defendant insists that plaintiff may not recover because proof of loss was not filed within 60 days and the present suit was not instituted within 12 months as required by the terms of the policy. Both Mr. Mason and Mr. Ward were called for cross-examination, but neither had any very distinct recollection of the transaction, and neither was able to deny specifically plaintiff's testimony. Except what appears in their testimony, there was no proof on behalf of defendant. Plaintiff's testimony would indicate that the statement taken by Mr. Plunkett, reduced to writing and signed and sworn to had the *Page 395 
essentials of proof of loss. Defendant does not produce it nor is there any testimony in denial of what is testified to by plaintiff, nor is it denied that Mr. Ward's office received and still has plaintiff's affidavit showing his loss. But beyond that he was told in substance, when he asked if he could have the money then, that he would have to wait 60 days, and was dismissed with the statement that "that is all." Mr. Mason testified that he was an adjuster. Mr. Ward testified that he was attorney for the company. It is urged that it is not shown that Mr. Ward had sufficient authority from the company so that his acts became the acts of the company, at least, that sufficient authority was not shown to estop the company by his acts. His testimony covers several pages of the record; from it we think it sufficiently appears that he had sufficient authority from the company so that his acts in handling claims for losses were the acts of the company. Testifying to the genesis of his employment by defendant, he says:
"When the St. Paul went into the agency or when the St. Paul company went in there doing business with the Detroit Insurance Agency, writing their automobile business, Louis Grossmith, who is the head of the automobile department of the St. Paul, was here and made the connection at that time; arrangements were made with Louis Grossmith that the loss part of it would be handled through my office and the Detroit Insurance Agency was advised at that time to refer all losses pertaining to the St. Paul policies into my office."
If the paper prepared by Mr. Plunkett and signed and sworn to by plaintiff and left with Mr. Plunkett was proof of loss, and the proofs are open to such inference, this provision of the policy was complied with. If plaintiff was given to understand by an *Page 396 
authorized agent of defendant that he had done all he was required to do but would have to wait 60 days for his money, and the proofs are likewise open to such inference, the defendant is estopped from now denying liability on the ground that he should have done something further, i. e., filed proof of loss. If, after a suit had been seasonably brought, plaintiff's attorney was induced to discontinue it on the promise of an authorized agent of the company that an appraisal would be had and a settlement made, and the proofs are likewise open to such inference, the defendant is estopped from asserting that the present suit was not seasonably instituted. See Turner v. Casualty Co., 112 Mich. 425 (38 L.R.A. 529, 67 Am. St. Rep. 428); Hanchett v. Casualty Co., 210 Mich. 678;Dolsen v. Insurance Co., 151 Mich. 228; Wicking v. InsuranceCo., 118 Mich. 640; Douglas v. Insurance Co., 215 Mich. 529. The trial judge did not err in refusing to direct a verdict for defendant.
The judgment will stand affirmed.
FEAD, C.J., and NORTH, WIEST, CLARK, McDONALD, POTTER, and SHARPE, JJ., concurred. *Page 397